Citation Nr: 1634434	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral kidney disability.

3.  Entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1980 and from June 1980 to May 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and Muskogee, Oklahoma, respectively.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Muskogee RO in May 2016.  A transcript of that hearing is associated with the claims file.

In May 2016, the Veteran submitted additional evidence in support of his claims along with a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).

During his May 2016 hearing, the Veteran presented testimony regarding the issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a left shoulder disability, and entitlement to service connection for a cervical spine or neck disability.  Review of the record reflects that the Veteran filed a claim for entitlement to service connection for these disabilities in November 2010, at the same time that he filed a claim for entitlement to service connection for headaches.  The issues were adjudicated in a February 2012 rating decision, and the Veteran filed a notice of disagreement in April 2012.  In September 2012, a statement of the case was issued with regard to the issues of entitlement to service connection for a bilateral kidney disability, a headache disability, a low back disability, a right shoulder disability, a left shoulder disability, and a cervical spine disability.  

Although the Veteran filed a substantive appeal in October 2012, he indicated that he only wished to appeal the issues of entitlement to service connection for a bilateral kidney disability, entitlement to service connection for a headache disability, and entitlement to service connection for a low back disability.  The record does not show that the Veteran filed a timely substantive appeal to the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, or a cervical spine disability.  38 C.F.R. § 20.302(b) (2015).  Accordingly, as a timely appeal of the denial of entitlement to service connection for a right shoulder disability, a left shoulder disability, and a cervical spine disability was not perfected, the Board does not have jurisdiction over those issues.

Nevertheless, the Board accepts the Veteran's testimony during the May 2016 hearing as claims to reopen the issues of entitlement to service connection for a right shoulder disability, a left shoulder disability, and a cervical spine disability.  As these claims to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for hypertension and entitlement to service connection for a bilateral kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 1992 rating decision denied service connection for a low back disability.  The Veteran did not appeal the December 1992 decision or submit new and material evidence within the one-year appeal period of that decision, and it became final.

2.  Rating decisions issued in March 1997 and May 1997 denied a request to reopen the claim for entitlement to service connection for a low back disability.  The Veteran did not appeal those decisions or submit new and material evidence within the one-year appeal period.  Although new evidence was submitted by the Veteran in June 1997, that evidence was redundant of evidence already in the claims file, and therefore is not considered new evidence.  Therefore, the May 1997 rating decision is final.

3.  Evidence received since the May 1997 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for a low back disability.

4.  The probative evidence of record shows that the Veteran's lumbosacral strain low back disability is related to his military service.

5.  The probative evidence of record shows that the Veteran's headache disability is related to his military service.


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim of entitlement to service connection for a low back disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for a low back disability, diagnosed as lumbosacral strain, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a low back disability and granting entitlement to service connection for a low back disability and a headache disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a low back disability.  He also alleges that service connection for a low back disability and headaches is warranted.

I.  New and Material Evidence Claim

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a low back disability in a December 1992 rating decision, and notified the Veteran of the decision that same month.  The Veteran did not appeal the December 1992 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In January 1997, the Veteran filed a claim to reopen the issue of entitlement to service connection for a low back disability.  In a March 1997 rating decision, the RO declined to reopen the claim.  Notice of that decision was sent to the Veteran that same month.  Thereafter, in April 1997, the Veteran submitted new private treatment records relevant to his claim.  The RO readjudicated the Veteran's claim with consideration of this new evidence in May 1997, at which time it continued the denial of the claim to reopen.  Notice of that decision was sent to the Veteran that same month.  Although the Veteran submitted additional private treatment records in June 1997, those records are redundant of records already in the claims file, and were not considered new and material evidence.  The RO notified the Veteran of this fact in a June 1997 letter.  Accordingly, although new evidence was received within one year of the May 1997 rating decision, the evidence was not material.  As the Veteran did not file a notice of disagreement within one year of the May 1997 rating decision or submit evidence which was both new and material within the one-year time frame, the May 1997 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The December 1992 rating decision denied service connection for a low back disability because the evidence did not demonstrate a diagnosis of a low back disability at that time.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the May 1997 rating decision addressing this basis.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a low back disability, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the May 1997 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for a low back disability.  In particular, the Veteran has submitted private medical records from 2009 through 2011 showing diagnoses of lumbosacral strain and lumbar intervertebral disc syndrome.  This evidence is new because it was not of record at the time of the May 1997 rating decision.  It is material, as it reflects diagnoses of a low back disability, which was the basis for the RO's denial of his claim on the merits in December 1992.  Accordingly, as the Veteran has presented evidence of a current low back disability, the Veteran's claim for entitlement to service connection for a low back disability is reopened.

II.  Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

	a.  Low Back Disability

The Veteran contends that he injured his lower back during service, and that his current low back disabilities are related to that injury.  During his May 2016 hearing before the Board, the Veteran testified that, during service, he fell onto the blade of a grader and was "impaled," injuring his low back.  He reported that he was taken to a medical facility on base at Camp Kinser, and was treated with muscle relaxers and a crutch.  He noted that he was on permanent light duty thereafter.

The Veteran's service treatment records reflect complaints of back pain and an in-service injury where he fell five feet onto a grader.  A September 1976 service entrance examination reflects that the Veteran's spine was normal.  In a report of medical history, completed at that time, the Veteran denied a history of recurrent back pain.  Examinations dated in March 1980, June 1980, October 1981, July 1982, and April 1985 show that the Veteran's spine was normal.  The Veteran denied recurrent back pain in March 1980, June 1980, July 1982, and April 1985 reports of medical history.  

An October 1982 service treatment record notes the Veteran's reports of back pain due to falling on his back while playing basketball.  There was mild swelling with slightly limited range of motion.  The diagnosis was muscle cramps.  A January 1983 record indicates that the Veteran reported back pain, noting that it sometimes hurt him to run.  Range of motion was slightly limited.  The diagnosis was back pain.  A February 1986 record reflects that the Veteran complained of back injury with pain in the left hip and lumbar region after falling five feet onto a grader.  He denied a prior history of back trauma.  At that time, there were no signs of inflammation and there was full range of motion.  There was tenderness in the buttocks with mild edema over the superior mid-portion at the left buttocks.  X-rays of the pelvis were normal.  The diagnosis was contusion to the left buttocks.  An April 1986 separation examination also states that the Veteran's spine was normal.  In a report of medical history, completed at that time, the Veteran denied recurrent back pain.

A June 1992 VA treatment record reflects the Veteran's complaints of intermittent lower back pain.  He noted that he fell off a metal object years ago during service.  The diagnosis was low back pain, but the physician also noted "no disease found."

In October 1992, the Veteran underwent a VA spine examination.  He reported that, during service, he fell off of a road grader, landing on his back.  He was treated with light duty and X-rays were negative at that time.  The Veteran reported continued intermittent back pain since then, which was aching in nature.  Physical examination was normal, and the examiner diagnosed "[n]on-radicular low back pain, asymptomatic today."

A November 1996 private treatment record notes the Veteran's reports of low back pain which was chronic with increased symptoms over the prior week.  He noted chronic low back pain since an injury during service in 1986 when he fell off of a road grader, striking his back on the blade.  He reported chronic back pain since that time with episodes of tenderness, spasm, and decreased range of motion.  The diagnosis was chronic back syndrome.  In an April 1997 letter, M.D.C., Jr., M.D. again noted that the Veteran injured his back when he fell off of a grader in 1986.  Dr. M.D.C. indicated that the Veteran reported recurrent trouble with his back since then, and that the Veteran's recurrent back pain "appears to be a service-related injury."  In a May 1997 letter, Dr. M.D.C. stated that the Veteran had "chronic low back pain caused by an injury while he was in the Marines."

A March 2005 private treatment record notes the Veteran's reports of left low back pain for two weeks.  He denied injury, but noted slight radiation down the left leg and buttocks with no severe symptoms.  The diagnosis was back strain and spasm.

Private treatment records from O.U. Medical Center dated from January 2009 through March 2011 reflect that the Veteran was involved in a crush injury accident in January 2009, when a 6,000 pound jet engine rolled onto him, knocking him backward into a concrete wall and then to the ground.  He was med-evaced to the hospital, where he remained for two weeks' time.  The discharge diagnoses from his hospitalization included post crush injury to the left chest with resolved bilateral pneumothorax, left hemothorax, fracture of the ribs; C5 and C6 osteophyte fracture; retrosternal hematoma; acute on-chronic renal insufficiency; and hypertension.  A January 2009 computed tomography (CT) scan of the lumbar spine, abdomen, and pelvis showed small chip fracture of the right posterior acetabulum with otherwise unremarkable lumbar spine and remaining osseous structures of the abdomen and pelvis, and no solid organ injury within the abdomen and pelvis.

In an October 2011 statement, the Veteran reported that he took Extra Strength Excedrin and Extra Strength Advil for his back pain.  He noted that, during service, he fell backward onto a stationary blade of a grader, and bruised his "butt end."  He reported that the physician misdiagnosed him when he went in for treatment.

In October 2010 and July 2011 statements to the Department of Labor, J.E., M.D., reported that the Veteran developed weakness down his left leg two months after a January 2009 accident, and that the leg started to give way, so he began using a cane.  Dr. J.E. indicated that the Veteran had low back pain and shooting pain that radiated to the lateral aspect of the left foot, and that his left leg would suddenly give way.  Dr. J.E. noted that the Veteran injured his back in a February 1986 fall, and that subsequently he had intermittent low back pain into the buttocks, but not the left hip joint.  He indicated that the Veteran experienced occasional severe low back pain prior to the January 2009 injury, but never experienced radicular symptoms before the injury.  Dr. J.E. diagnosed muscle tendon unit strain of the back and deranged discs in the back with left L5 and S1 spinal nerve root impairment.  Dr. J.E. opined that the January 2009 injury "caused derangement of the discs at L4-L5 and L5-S1, especially the L5-S1 disc.  As the disc, which was injured, began to protrude and bulge, it began impinging the left L5 and S1 spinal nerve roots causing the subsequent weakness and decreased sensation in the left leg and eventually requiring the cane for the left leg."  In August 2009, the Veteran received seven sessions of physical therapy for back pain.

In May 2016, Dr. J.E. submitted an independent medical opinion in support of the Veteran's claim.  He noted the Veteran's in-service injury in which he fell and landed on his back across the blade of a grader.  Dr. J.E. reported that the Veteran experienced immediate pain in his low back with the initial fall, and that he was taken to the medic, given medication, and placed on light duty for three weeks.  He indicated that, after the three week period of light duty, the Veteran "still had a lot of back pain."  He reported that, six months after the injury, the Veteran "began to have numbness down his legs" as well as weakness in his left leg, and continued to have problems with his back and decreased range of motion of his back.  He stated that, at the time of the January 2009 injury detailed above, the Veteran "was still having significant back pain" as well as "numbness down both legs, more down the left leg" and that after the January 2009 injury, "he had to start using a cane for the increased weakness down his left leg."  Dr. J.E. performed a physical examination and diagnosed lumbosacral strain, lumbar intervertebral disc syndrome, right sciatic L5 and S1 spinal nerve impairment and left sciatic L5 and S1 spinal nerve impairment.  He opined that the Veteran's in-service injury strained the muscles and ligaments in his back, and that the Veteran continued to have back spasms causing increased pressure on the discs in the lower back causing impingement of the bilateral L5 and S1 spinal nerves.  Dr. J.E.'s opinion was based upon a review of the pertinent facts, including relevant service records, an interview of the Veteran, and a physical examination.

After a thorough consideration of the evidence of record, the Board concludes that service connection is warranted for a low back disability, diagnosed as lumbosacral strain.  The Veteran's service treatment records document complaints of back pain and treatment for an injury in which he fell from a grader and reported low back pain.  Although there were no objective findings of a low back injury at that time, the Veteran is competent to report that he experienced back pain following the injury.  These lay statements are in accord with the Veteran's reports of back pain at the time of the injury, and are therefore credible.

Additionally, the only medical evidence of record relates the Veteran's low back disability directly to his in-service injury.  In an April 1997 letter, Dr. M.D.C. opined that the Veteran's recurrent back pain was caused by his in-service injury.  In a May 2016 opinion, Dr. J.E. also opined that the Veteran's low back disability was related to his in-service injury.  As the only medical evidence of record relates the Veteran's low back pain, diagnosed by Dr. J.E. as lumbosacral sprain, to his in-service injury, and with consideration of the benefit of the doubt, service connection for lumbosacral strain is warranted.

However, the Board does not award service connection for lumbar intervertebral disc syndrome or right and left sciatic spinal nerve impairment.  In this regard, Dr. J.E. provided contradictory opinions as to the cause of this intervertebral disc syndrome and sciatic nerve injury.  In October 2010 and July 2011 opinions to the U.S. Department of Labor, he opined that the January 2009 injury "caused derangement of the discs at L4-L5 and L5-S1, especially the L5-S1 disc."  He explained that, as the injured disc began to protrude and bulge, "it began impinging the left L5 and S1 spinal nerve roots causing the subsequent weakness and decreased sensation in the left leg and eventually requiring the cane for the left leg."  He specifically noted that the Veteran "did not begin having radicular symptoms down his left leg until after his hospitalization and after he was seen at [E.C.] on 3/4/09."  This is directly contradictory to Dr. J.E.'s May 2016 opinion in which he stated that the Veteran developed numbness down his legs as well as weakness in the left leg six months after his in-service injury and that the Veteran's back spasms caused by his in-service injury caused increased pressure on the discs in the lower back causing impingement of the bilateral L5 and S1 spinal nerves.  Additionally, there is no medical evidence whatsoever suggesting symptoms of numbness or weakness in the legs prior to the Veteran's January 2009 work-related injury.  Accordingly, the Board does not find Dr. J.E.'s medical opinion linking the Veteran's current L5-S1 nerve impingement and sciatic nerve injuries to his active duty service to be probative.  

Thus, the Board finds that the Veteran has a current diagnosis of lumbosacral strain that is associated with an in-service injury.  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's lumbosacral strain is related to his active military service and therefore, service connection for a low back disability, diagnosed as lumbosacral strain, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	b.  Headache Disability

The Veteran alleges that his headaches were caused by an in-service nose injury and resulting operation.  He explained that, during service, he was hit in the face with a bucket, injuring his nose.  Thereafter, he underwent an operation to repair his nose.  He reported that he began experiencing headaches during service after the nose injury, and that his headaches have continued regularly since that time.

The Veteran's service treatment records are negative for evidence of headaches, but reflect that he was struck in the head with a bat during service injuring his nose, and subsequently underwent a rhinoplasty.  A September 1976 service entrance examination reflects that the Veteran's head was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent or severe headache.  Examinations dated in March 1980, June 1980, October 1981, July 1982, and April 1985 show that the Veteran's head was normal.  The Veteran denied frequent or severe headache in March 1980, June 1980, July 1982, and April 1985 reports of medical history.  An April 1986 separation examination also shows that the Veteran's head was normal.  In a report of medical history, completed at that time, the Veteran denied frequent or severe headaches.

An August 1983 service treatment record indicates that the Veteran had difficulty breathing through his nostrils.  He thought that he had a nose fracture caused by being struck in the nose by a bat while playing baseball.  The diagnosis was deformed nose.  Another treatment record from that time notes a diagnosis of probable nasomotor rhinitis and anatomic nasal obstruction.  A September 1984 service treatment record indicates that the Veteran broke his nose two years before, and that he had a slight deformity but no problems breathing or chronic nose bleeds.  Another treatment record from September 1984 indicates that the Veteran reported that he broke his nose two years before while playing baseball.  He had slight deformity with no problems breathing, and desired a rhinoplasty.  A January 1985 operative report reflects that the Veteran underwent a rhinoplasty due to prominent nasal dorsum.  The report indicates that the Veteran had no airway complaints and desired correction of nasal deformity.

Private medical treatment records from O.U. Medical Center dated from January 2009 through March 2011 reflect that the Veteran was involved in a crush injury accident in January 2009, when a 6,000 pound jet engine rolled onto him, knocking him backward into a concrete wall and then to the ground.  He was med-evaced to the hospital, where he remained for two weeks.  The discharge diagnoses from his hospitalization included post crush injury to the left chest with resolved bilateral pneumothorax, left hemothorax, fracture of the ribs; C5 and C6 osteophyte fracture; retrosternal hematoma; acute on-chronic renal insufficiency; and hypertension.  The December 2010 discharge summary notes the Veteran's complaints of frontal headaches.  

In October 2010 and January 2011 statements to the Department of Labor, J.E., M.D. noted that the Veteran had headaches which were characterized by tightness in the back of the neck and headaches that came up behind his eyes and ears.  He noted that the headaches occurred once or twice a week.  Dr. J.E. diagnosed muscle tension headaches and migraine headaches.

In a May 2016 letter, Dr. J.E. observed that the Veteran was struck in the face with a bucket of detergent in 1977, causing immediate pain and swelling of the nose and subsequent difficulty breathing out of his nostrils.  He noted that, in January 1985, the Veteran underwent septoplasty and rhinoplasty, and that prior to the surgery, the Veteran was experiencing headaches in the sinus area.  He reported that the Veteran had some improvement of the headaches after surgery, but continued to experience headaches.  Dr. J.E. opined that the Veteran's in-service nose injury changed the nasal septum and flow of air in the nose, causing disruption of the openings of the maxillary and sinuses, resulting in chronic sinusitis which required surgery.  He indicated that the Veteran continued to experience headaches despite the surgery.  

After thorough consideration of the evidence, the Board concludes that service connection for headaches is warranted.  The medical evidence shows a current diagnosis of a headache disability.  Although the service treatment records do not show complaints of headaches during service, they document a rhinoplasty surgery in January 1985 as a result of a nose injury caused by being struck in the nose by a bat which occurred in August 1983 while the Veteran was playing baseball.  The Board acknowledges that the service treatment records indicate that the Veteran's nose injury occurred while playing baseball, which conflicts with the Veteran's report of the nose injury occurring from being hit in the nose with a bucket.  However, the Board finds this disparity inconsequential, as the occurrence of a nose injury resulting in surgery is the critical fact rather than the mode of injury.  Such occurrence is confirmed by the service treatment records.

Additionally, the only medical evidence of record relates the Veteran's current headaches to the in-service nose injury and subsequent surgery.  In a May 2016 opinion, Dr. J.E. related the Veteran's current headaches to his in-service nose injury and resulting sinus surgery.  Further, the Veteran has provided competent reports of headaches during service.  The Board finds the Veteran's statements to be credible, as there is no evidence contradicting his reports of headaches continuously since active duty service.  

Accordingly, the weight of the probative evidence relates the Veteran's current headache disability to his in-service nose injury.  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's current headache disability is related to his active military service and therefore, service connection for a headache disability is warranted.  Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a low back disability, diagnosed as lumbosacral strain, is granted.

Entitlement to service connection for a headache disability is granted.


REMAND

With regard to the Veteran's claims for entitlement to service connection for hypertension and a bilateral kidney disability, the Board finds that additional development is needed.  During his May 2016 hearing before the Board, the Veteran reported that he was diagnosed with hypertension approximately three years after his discharge from active duty service, in approximately 1989.  Review of the record does not show any such records pertinent to the Veteran's hypertension; accordingly, the RO should request that the Veteran identify the location of such treatment and try to obtain any identified records.  

During the May 2016 hearing, the Veteran also reported that he was denied health insurance in 1993 when blood tests were conducted which showed that he was losing creatinine from his kidneys, which meant that his kidneys were not working properly.  He indicated that he sought treatment from a specialist at that time.  As these diagnostic and treatment records would be relevant to deciding the Veteran's claim, the RO should request that the Veteran identify the provider who conducted the testing in 1993 and the specialist that he saw thereafter, and attempt to obtain all such records.  Thereafter, the RO should provide the Veteran with a VA examination to determine the etiology of his current kidney disability, to include whether it is causally related to in-service exposure to tainted drinking water while stationed at Camp LeJeune.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the provider who first diagnosed hypertension and treated him for hypertension in or around 1989 as well as the provider who conducted testing identifying impaired kidney function in 1993 and the specialist with whom he treated thereafter.  After obtaining the required authorizations for the identified sources, obtain the Veteran's private treatment records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193  (2012).

2.  Thereafter, provide the Veteran with a VA examination to determine the etiology of his bilateral kidney disability.  The claims file and a copy of this Remand as well as the appropriate facts sheets from Training Letter 11-03 (Processing Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune) must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests or special studies must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records and post-service medical records, and a discussion of each, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral kidney disability is related to exposure to contaminated drinking water at Camp LeJeune.  A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims file, and to the medical principles relied upon informing the opinion, must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).
 
4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


